Title: To James Madison from John S. Brisbane, 25 February 1813
From: Brisbane, John S.
To: Madison, James


SirSouth Carolina Charleston district February 25th 1813
It is supposed by many, that there is a moral obligation upon every one to gratify the reasonable expectations of his friends; as well, those excited by his station, as those, by his words. Whether you admit of this obligation, in its full extent, and embrace in your ideas of friendship those politically so I do not presume to know: as even if you do not, in the variety of appointments, which are incumbent upon you to make, there might occur one, which either from the arduousness of its duties proportionate to its imoluments, or from some local inconvenience, might not be acceptable to those directly in your view. In that case, I take the liberty of offering my services.
Recomendations being generally dictated by partiality, are not always worthy of the greatest confidence. I have not avail’d my self of any. Judge Johnson or Mr. Cheves will say that I possess the exterior of a gentleman, and as far as they know, the principles of one; and if I do not, I deteriorate from the character, I hold in the circle in which I move.
It may therefore be necessary to mention that I had a liberal education, and was a student of Law for some years; but married young, and retired into the country; where I have filled all the different parochial offices, from commissioner to State representative, with satisfaction I believe to my constituents. I am near 40, possess’d of industrious habits, literally temperate, and consequently capable of considerable exertion: but not much “hackney’d in the ways of men.[”] To say more might be construed into egotism, and to have said less you could have form’d no conception, of what, I may be fit for.
My object in wishing to quit my r⟨e⟩tire⟨men⟩t, is to hold some station, suffici⟨ently⟩ conspicuous to bring forward my sons, who (I think) possess talents which may be useful to their country. Any office which may tend to that purpose with a salary of about 1500 Dollars per annum, will be very acceptable to one, who is With the greatest respect Your humble servant
John S Brisbane
